Chadwick, J.
(concurring) — I concur in the result, but not on the grounds upon which the opinion of the majority-rests. Whether in the form of the act of 1891 or in the form of the act of 1893, I believe that the intent of the legislature was to relieve all those under the legal disability of infancy, and not to except a class within a class. The strict construction adopted bv the majority would permit a redemption by a minor who took by inheritance, and deny that benefit to one who took by will or by deed. It is true that a strict definition of the words employed would bear out the conclusion of the majority; but, aside from the considerations advanced by Judge Mount, there are other elements to be considered in the construction of statutes. The words employed should be construed in the light of the whole context of the law, its subject-matter, its effect and consequences, its spirit, and its reason. Of the effect and consequences, and the spirit and reason of a law, Blackstone says:
“As to the effects and consequence, the rule is, that where words bear either none, or a very absurd signification, if literally understood, we must a little deviate from the received sense of them. . . . But, lastly, the most universal and effectual way of discovering the true meaning of a law, when the words are dubious, is by considering the reason and spirit of it; or the cause which moved the legislator to enact it.” 1 Blackstone’s Commentaries, p. 61.
It appears to me that, the reason of the law being to give the right of redemption to persons under a legal disability, it is immaterial how the property was acquired, and the consequences and reason of the law should not be disregarded in order to give effect to the use of a word. While it is true that the right of redemption is purely ex gratia, I am not willing to admit that the act under consideration limits the right to those who take by descent rather than by purchase. In the *204case at bar, however, by the terms of the trust, Carr held the full legal and equitable title. There was no right or interest reserved to the minor that ran with the land. His relation was with his trustee and was personal. The terms of the trust are thus defined:
“The trustee shall have the power to change the form of the property at any and all times and to sell the same and to invest the proceeds of the same according to his discretion; to change the form of. investment from time to time according to his discretion, and the sale or conveyance of the property, or any part thereof, made by him shall vest in the grantee absolute title in fee, unencumbered by any trust whatever, and no purchaser from the trustee of this property, or any part thereof, or of any property which may be acquired or held in trust hereunder, shall be required to look to the application which may be made by the trustee of the purchase money, and no purchaser of any of the above described property, or of any property in which the proceeds of any of the above described property may be vested, shall be under any responsibility whatever as to the application of the proceeds of any of the purchase price of any of said lands. It being the intention of the said parties of the first part to give full power to the said trustee to deal with the said property as his own and imposing full confidence in his honesty and discretion in relation to said trust.”
Therefore, if Carr conveyed the land or allowed it to pass from him by operation of law, in abuse of his trust, the minor’s remedy is against his trustee, and not against the one who has obtained it by a strict compliance with the law designed to promote the gathering of the public revenues. The case falls within the principle announced in the case of Thompson v. Price, 37 Wash. 394, 79 Pac. 951, and for that reason should be affirmed.
Rudkin, C. J., Fullerton, and Gose, JJ., concur with Chadwick, J.